Por manto la sección 4 de la ley de 8 de marzo de 1906, determinando reglas para el ejercicio de la profesión de abo-gado en Puerto Rico, tal como quedó enmendada en 14 de marzo de 1907, página 165, nos faculta para que podamos, admitir a ejercer ante los tribunales de esta Isla, sin sufrir examen, a los abogados admitidos a postular ante el Tribunal Supremo de cualquier Estado o Territorio de los Estados Unidos, o en el Tribunal de Distrito de los Estados Unidos para Puerto Rico, que hubiesen estado ocupados activamente en el ejercicio de la abogacía durante dos años o más, inclu-yendo por lo menos un año de ejercicio en el Tribunal de Distrito de los Estados Unidos para Puerto Rico, y que nos presenten prueba satisfactoria de tal extremo, entre otros que exige la ley;
Por cuanto el citado precepto debe aplicarse de manera estricta por ser una excepción de la regla general vigente de que sólo podrán ser admitidos a postular como abogados los que demuestren su suficiencia mediante examen;
Por cuanto, de acuerdo con la ley, es necesario que se nos presente prueba satisfactoria por la. cual podámos llegar a la conclusión de que la persona que solicita que la admitamos a ejercer como abogado, sin sufrir el examen exigido como regla general, ha trabajado activamente como abogado du-rante el período de dos años, por lo que no es suficiente la prueba si no se refiere a trabajos en dichos dos años y sí sólo a un período de ellos;
Por cuanto la prueba que nos presenta el peticionario no demuestra que haya trabajado en el Tribunal de Distrito de *450los Estados Unidos para Puerto Rico por dos años o más, sino qne ha hecho algún trabajo, sin que podamos apreciar por ella si comenzó a trabajar hace dos años o con posterio-ridad, pudiendo más bien deducirse esto último;
Por cuanto cuando se nos pide una admisión sin examen, no nos satisface por regia general la prueba de haber tra-bajado en asuntos cuya representación también tenía otro .abogado, pues nos asalta la duda de si la intervención del peticionario es meramente nominal y al solo efecto de pre-sentarnos prueba de que ha trabajado en determinados asuntos.
Por tanto vista la moción de reconsideración y los jura-mentos con ella presentados, no ha lugar a modificar nuestra resolución del día primero del mes en curso.

Denegada la reconsideración solicitada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.